DETAILED ACTION
This communication is in response to the amendment filed 4/14/22 in which claims 1, 5, 6, 10, 11, and 15 were amended. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 11, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further amendment to address the 112 rejection below may expedite prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The step of “overwriting . . . the one or more webpage non-compliance issues using an inline Cascaded Styling Sheet (CSS)” occurs prior to the step of “automatically determining . . . a number of fixes for the one or more webpage non-compliance issues,” suggesting that the non-compliance issues are resolved before the fixes for the issues are determined. It is unclear whether the issues addressed through overwriting using inline CSS are the same issues for which a number of fixes are later determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwich (US 8,406,528 B1; patented Mar. 26, 2013) in view of Chory (US 2006/0195819 A1; published Aug. 31, 2006) and Paya (US 2005/0187895 A1; published Aug. 25, 2005).
Regarding claim 6, Hatwich discloses [a] system, for automatically identifying applicable accessibility guidelines and determining remediation techniques for fixing issues in webpages being rendered, comprising: 
a memory storing instructions; (see FIG. 2, medium)
one or more communication interfaces; and (see FIG. 2, connections 206) 
one or more hardware processors coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to: (see FIG. 2, processing units 202)
render during a first mode, by one or more hardware processors, one or more webpages associated with one or more enterprise web applications to be assessed for accessibility; (web page is rendered to form a digital image file, col. 2, lines 1-5)
automatically identify during the first mode, by the one or more hardware processors, one or more applicable accessibility guidelines, based on one or more user interface elements comprised in the one or more rendered webpages; (certain test criteria are provided to enhance or otherwise support user accessibility; for example certain test criteria specify desired visual characteristics, col. 2, lines 5-13)
automatically analyze during the first mode, via one or more analysing techniques executed by the one or more hardware processors, content associated with the one or more rendered webpages using the one or more applicable accessibility applicable guidelines to identify one or more webpage non-compliance issues; (a tester implements processes which evaluate characteristics based on the test criteria by comparing an image characteristic associated with a test region to the test criteria, col. 3, lines 10-30; tester generates a test result specifying that a test region either passed or failed a given test, col. 3, lines 30-40)
applying a mutations application programming interface (API) by the one or more hardware processors, to detect at least one page load event, wherein a multi-page application page load is detected based on the at least one page load event (web page is rendered, i.e., loaded, as when viewing a web page on a browser, Hatwich, col. 2, lines 1-5).
Hatwich does not disclose automatically identify by the one or more hardware processors, one or more remediation techniques based on the one or more webpage non-compliance issues being identified; and automatically determine, via the one or more remediation techniques executed by the one or more hardware processors, a number of fixes for the one or more webpage non-compliance issues based on the one or more webpages being rendered. However, Chory teaches a verification tool that applies a set of rules to determine whether an application object is rule compliant. Abstract. If a rule is violated, feedback is provided about which specific object is not rule compliant such that the component may be modified to be rule compliant. Id. For instance, if no text values have been entered for a ‘Submit Text’ property, an error message is issued that informs the developer of a WCAG violation. Chory, paragraph 36. The message informs the developer how the violation can be remediated, e.g., by entering a text value. Id; see also, paragraph 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to identify a WCAG violation and propose fixes to the violation based on the requirements of that rule. Doing so would make it easier for a web page developer to enforce abstract WCAG rules. Chory, paragraph 3. 
Hatwich does not disclose overwriting, by the one or more hardware processors, the one or more webpage non-compliance issues using an inline Cascaded Styling Sheet (CSS). However, Paya teaches dynamically customizing a user interface of a web application on the fly by generating an inline CSS based on information. See paragraph 48. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to resolve the identified WCAG violation using inline CSS generated on the fly. Doing so would enable dynamically changing the styles defined by the web page cascading style sheet. Paya, paragraph 48.
Claims 1 and 11 are method and CRM claims derived from claim 6 and are similarly rejected.

Claims 2, 3, 7, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwich, Chory, and Paya as applied to claims 1, 6, and 11 above, and further in view of Isager (US 2019/0340212 A1; published Nov. 7, 2019).
Regarding claim 7, Hatwich, in view of Chory and Paya, discloses the invention of claim 6 as discussed above. Hatwich does not expressly disclose wherein the one or more hardware processors are further configured by the instructions to: apply, in a second mode, the number of determined fixes on a document object model (DOM) based on a current state of at least one of (i) the one or more rendered webpages and (ii) the one or more user interface elements comprised in the one or more rendered webpages to obtain one or more accessibility guidelines compliant-based webpages. However, Isager teaches fixing issues relating to WCAG compliance guidelines by dynamically searching for and modifying elements in the DOM tree of a downloaded web page. Paragraphs 4, 18, 21. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to include code customized to fix issues by modifying the DOM tree that would otherwise be presented as part of a website and concern accessibility issues. Doing so would enable fixing accessibility issues without changing the underlying website code. Isager, paragraph 4.
Claims 2 and 12 are method and CRM claims derived from claim 7 and are similarly rejected.

Regarding claim 8, Hatwich, in view of Chory, Paya, and Isager, discloses the invention of claim 7 as discussed above. Hatwich further discloses wherein the current state of the at least one of (i) the one or more rendered webpages and (ii) the one or more user interface elements comprised in the one or more rendered webpages is indicative of the captured behavior of the one or more user interface elements, and wherein the captured behaviour comprises at least one of (a) one or more mutation events, (b) a new page load event, (c) a page layout change events, and (d) one or more network calls (web page is rendered, i.e., loaded, as when viewing a web page on a browser, Hatwich, col. 2, lines 1-5).
Claims 3 and 13 are method and CRM claims derived from claim 8 and are similarly rejected.

Claims 4, 5, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hatwich, Chory, and Paya as applied to claims 1, 6, and 11 above, and further in view of Hernandez, Three Web Accessibility Evaluation Perspectives for RIA, Proceedings of the 10th International cross-disciplinary conference on web accessibility (2013).
Regarding claim 9, Hatwich, in view of Chory and Paya, discloses the invention of claim 6 as discussed above. Hatwich does not specifically disclose wherein the one or more non-compliance issues in the one or more webpages are subjected to change in accordance with the change in the captured behavior of one or more user interface elements of the one or more webpages. However, Hernandez teaches performing an accessibility evaluation that receives the URI of the page and, if the page has states, it sends the DOM of the page to an Interaction Simulator, which simulates the several states. Section 4.1. Then, the Interaction Simulator sends the states to a browser processing simulator to be processed, which forwards the processed DOM of the pages to a QualWeb core for evaluation. Id. This way, the DOMs are cumulatively assessed to determine the compliance of an Internet Application. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to simulate the states of the rendered web page to determine compliance with WCAG guidelines. Doing so would enable assessing compliance of dynamically injected content in webpages. See, Hernandez, Section 1.
Claims 4 and 14 are method and CRM claims derived from claim 9 and are similarly rejected.

Regarding claim 10, Hatwich, in view of Chory, Paya, and Isager, discloses the invention of claim 7 as discussed above. Hatwich does not specifically disclose wherein the one or more hardware processors are further configured by the instructions to: determine, during the first mode, a change in the current state of at least one of (i) the one or more rendered webpages and (ii) the one or more user interface elements comprised in the one or more rendered webpages; and identify, during the first mode, based on the change in the current state, a set of non-compliance issues. However, Hernandez teaches performing an accessibility evaluation that receives the URI of the page and, if the page has states, it sends the DOM of the page to an Interaction Simulator, which simulates the several states. Section 4.1. Then, the Interaction Simulator sends the states to a browser processing simulator to be processed, which forwards the processed DOM of the pages to a QualWeb core for evaluation. Id. This way, the DOMs are cumulatively assessed to determine the compliance of an Internet Application. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hatwich to simulate the states of the rendered web page to determine compliance with WCAG guidelines. Doing so would enable assessing compliance of dynamically injected content in webpages. See, Hernandez, Section 1.
Claims 5 and 15 are method and CRM claims derived from claim 10 and are similarly rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178